Order of the Supreme Court, Bronx County (Barry Salman, J.), entered on or about June 10, 1988, which denied the motion of third-party defendant Canarsie Auto Salvage, Inc. to transfer venue of this action from Bronx County to Westchester County, and granted the cross motion of plaintiff to transfer venue from Bronx County to Kings County, is unanimously affirmed, without costs.
Under the circumstances of the instant case, there was no abuse of discretion in granting plaintiffs cross motion to transfer venue to Kings County, since the cause of action arose in Kings County, plaintiff was treated at two hospitals, both located in Kings County, and all but one of the defendants has its principal place of business in Kings County. Concur—Ross, J. P., Asch, Milonas, Kassal and Smith, JJ.